Citation Nr: 0832870	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active duty service from September 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board in a July 
2007 remand for additional development.  Such development has 
been completed, and the case is ready for appellate review. 


FINDING OF FACT

The veteran's bilateral tinnitus disability is not 
etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in December 2005 
and August 2007.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  Of note, 38 C.F.R. § 3.159 has been 
revised in part recently.  These revisions are effective as 
of May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  However, the veteran 
was nonetheless so advised at the inception of his claim.  

The August 2007 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notification obligations were not met before 
initial RO decision in January 2006, the Board finds this 
timing error non-prejudicial since the veteran was afforded 
an opportunity to respond in light of this notice before 
issuance of the June 2008 Supplemental Statement of the Case 
(SSOC).  See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The veteran seeks service connection for tinnitus.  At the 
July 2007 Travel Board hearing, the veteran reported 
experiencing a continuity of symptomatology of tinnitus since 
his active duty service.  During active military service, the 
veteran stated that he was subjected to noise exposure as a 
result of working near large naval guns without the benefit 
of hearing protection.  At the hearing, the veteran also 
stated that he mistakenly reported not having tinnitus 
because he was not familiar with the term.  He clarified that 
he was exposed to loud noises during his active duty service 
and that he suffered from "ringing in (his) ears" or 
tinnitus for some time.  His representative argued that if he 
had known what 'tinnitus' meant, he would have reported it to 
his medical providers.  

In an April 2007 VA medical opinion, a VA audiologist 
summarized the pertinent evidence and noted several times 
that the veteran denied having tinnitus.  She summarized an 
August 2001 medical report as noting that the veteran had 
"no ringing in the ear," and then she summarized her own 
September 2005 medical report as directly asking the veteran 
whether he had ringing in the ear and he responded "no."  
She concluded that it was less likely than not that the 
veteran's tinnitus was service connected because he did not 
consistently report tinnitus.  

Due to inconsistencies in the record as to whether the 
veteran understood the questions asked by medical providers, 
the Board remanded the issue for an additional VA 
examination.  The veteran was afforded an additional VA 
examination in June 2008.  At the examination, the veteran 
reported symptoms of hearing loss and tinnitus.  He stated 
that he experienced military noise exposure from loud guns 
during active duty service and occupational noise exposure 
from riding in trains for many years as a postal worker. The 
veteran described his tinnitus disorder as buzzing and 
whistling, as opposed to ringing.  The examiner noted that 
the veteran reported never being asked about buzzing and 
whistling in his ears.  The veteran could not place a time of 
onset, but affirmed experiencing buzzing and whistling in his 
ears for a long time.  

After interviewing the veteran and reviewing the claims file, 
the examiner concluded that it is not at least as likely as 
not that the reported tinnitus is related to military noise 
exposure.  The examiner explained that there were many 
inconsistencies in reporting in the record.  Specifically, 
the VA examination, dated April 2007, reflects that the 
veteran was asked whether he experienced any noises in his 
ears and he denied it.  The examiner also noted that the term 
"tinnitus" is never used in conducting VA examinations, 
rather patients are asked whether the veteran experiences 
ringing or any other noises in his or her ears.  Finally, the 
examiner noted that the veteran's inability to state a date 
of onset supports his conclusion that the tinnitus is not 
related to military noise exposure.        

The Board finds that the preponderance of the evidence is 
against the claim, and it will be denied.  The competent 
medical evidence does not show that the veteran's bilateral 
tinnitus is related to military noise exposure.  It is the 
Board's fundamental responsibility to evaluate the probative 
value of all medical and lay evidence. See Owens v. Brown, 7 
Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  Although the veteran reported that he was asked 
whether he had tinnitus, the June 2008 VA examination report 
reflects that patients are asked whether they experience 
ringing in the ears or any other noise, as opposed to being 
asked if they have tinnitus.  VA medical notes, dated 
September 2005, reflect that the veteran was asked whether he 
experienced any noises in his ears and he denied such noises.  
Additionally, the examiner conducting the June 2008 VA 
examination also noted that the veteran could not place a 
date of onset.  The lack of onset contrasts with the 
veteran's previous report at the July 2007 Travel Board 
hearing that he continuously experienced tinnitus symptoms.  
After considering the entire record, the examiner concluded 
that it is not as likely as not that the veteran's bilateral 
tinnitus is related to military noise exposure due to the 
veteran's inconsistent reports of symptoms and lack of 
reporting a date of onset of the symptoms.  The Board finds 
this opinion probative.  Since the record does not show that 
the veteran's current tinnitus is etiologically related to 
military noise exposure, the claim is denied.     


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


